        Case 3:15-cv-01857-SI     Document 340   Filed 08/14/19   Page 1 of 35




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

 LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
 on behalf of a class of others similarly
 situated,                                Plaintiff’s sur-reply to Defendant’s
                                          supplemental brief on decertification
                    Plaintiff,

                  v.

 VISALUS, INC.,
 a Nevada corporation,

                    Defendant.
        Case 3:15-cv-01857-SI     Document 340      Filed 08/14/19   Page 2 of 35




EDELSON PC
Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, Cal. Bar #315277*
lhough@edelson.com
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: (415) 212-9300
Fax: (415) 373-9435

FORUM LAW GROUP
Scott F. Kocher, OSB #015088
Stephen J. Voorhees, OSB #150595
811 S.W. Naito Parkway, Suite 420
Portland, Oregon 97204
Tel/Fax: (503) 445-2120

* admitted pro hac vice

Attorneys for Plaintiff Wakefield and the Certified Class
          Case 3:15-cv-01857-SI                     Document 340               Filed 08/14/19             Page 3 of 35




                                                      Table of Contents

I.       Because ViSalus waived its prior express consent defense, the Court should
         promptly enter judgment in favor of the class for all 1,850,440 violative
         calls. .......................................................................................................................... 1
         A.        ViSalus cannot amend its answer to add a consent defense under
                   Rule 15, because Rule 15 does not permit amendment to add a
                   defense a party never raised at trial. .............................................................. 2
         B.        ViSalus cannot meet Rule 16’s “good cause” standard, because
                   ViSalus was not diligent. ............................................................................... 5
         C.        ViSalus relinquished its right to present a consent defense under
                   general principles of waiver. ......................................................................... 7
         D.        ViSalus’ arguments that its waiver should be excused lack merit. ............... 8
II.      The Court should enter judgment against ViSalus for the 123,758 calls
         made after October 7, 2015, to which the FCC waiver cannot possibly
         apply, because there is no just reason to delay entering judgment on these
         calls. ........................................................................................................................ 11
         A.        The Court may enter partial judgment as to a subset of the claims at
                   issue, if there is no just reason to delay entering judgment on those
                   claims........................................................................................................... 11
         B.        Because the FCC’s retroactive waiver cannot possibly apply to at
                   least 123,758 calls made after October 7, 2015, there is no just
                   reason to delay entering judgment on these calls. ....................................... 12
                   1.         The jury’s verdict was based on ViSalus contact lists showing
                              how many calls ViSalus made using the POM Machine and
                              what outcome the POM Machine assigned to each call. .................. 13
                   2.         The jury’s verdict necessarily includes Winback calls made to
                              numbers with U.S. area codes that were picked up by an
                              answering machine. .......................................................................... 17
                   3.         Undisputed evidence at trial demonstrates that ViSalus made
                              at least 123,758 Winback calls to numbers with U.S. area
                              codes that were picked up by an answering machine after
                              October 7, 2015. ............................................................................... 18
III.     If the Court wants to give ViSalus the opportunity to present a consent
         defense for the remaining calls, the Court should hold further proceedings
         on consent—not set aside the jury’s verdict, order a new trial, or decertify
         the class. ................................................................................................................. 20
         A.        ViSalus is unlikely to produce additional evidence of consent that
                   would warrant decertification or a new trial. .............................................. 21
                                                                   iii
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
          Case 3:15-cv-01857-SI                 Document 340             Filed 08/14/19            Page 4 of 35




         B.       It would be manifestly unfair for the Court to consider the evidence
                  ViSalus provided so far without first giving Ms. Wakefield the
                  chance to cross-examine ViSalus on that evidence and take follow-
                  up discovery. ............................................................................................... 25
         C.       The Court should not decertify the class or set aside the jury’s
                  verdict based on the FCC’s retroactive waiver until and unless the
                  waiver becomes final. .................................................................................. 27




                                                              iv
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
           Case 3:15-cv-01857-SI               Document 340             Filed 08/14/19          Page 5 of 35




                                               Table of Authorities

  Cases
Accord Dussouy v. Gulf Coast Inv. Corp.,
  660 F.2d 594 (5th Cir. 1981) ........................................................................................... 4
Bellsouth Corp. v. FCC,
  17 F.3d 1487 (D.C. Cir. 1989) ....................................................................................... 26
Browning Debenture Holders’ Committee v. DASA Corp.,
  560 F.2d 1078 (2d Cir. 1977) .......................................................................................... 4
Cornwell Entertainment, Inc. v. Anchin, Block & Anchin, LLP,
  830 F.3d 18 (1st Cir. 2016) .............................................................................................. 3
Council Tree Commc’ns, Inc. v. FCC,
  503 F.3d 284 (3d Cir. 2007) .......................................................................................... 26
Desertrain v. City of Los Angeles,
 754 F.3d 1147 (9th Cir. 2014) ......................................................................................... 2
Dillon v. Cobra Power Corp.,
  560 F.3d 591 (6th Cir. 2009) ........................................................................................... 3
Downing v. Papa John's USA, Inc.,
 945 F. Supp. 2d 675 (E.D. Va. 2013) ............................................................................ 23
Eminence Capital, LLC v. Aspeon, Inc.,
 316 F.3d 1048 (9th Cir. 2003) ................................................................................... 4, 11
Hernandez v. Cowan,
 200 F.3d 995 (7th Cir. 2000) ........................................................................................... 9
Jackson v. Bank of Hawaii
   902 F.2d 1385 (9th Cir. 1990) ........................................................................................ 4
Johnson v. Mammoth Recreations,
  975 F.2d 604 (9th Cir. 1992) ....................................................................................... 1, 5
Kaufman v. Unum Life Ins. Co. of Am.,
  834 F. Supp. 2d 1186 (D. Nev. 2011) .............................................................................. 4
Krakauer v. Dish Network, L.L.C.,
  No. 1:14-cv-333, 2018 U.S. Dist. LEXIS 23946 (M.D.N.C. Jan. 25, 2018)................. 11
Magana v. Northern Mariana Islands,
 107 F.3d 1436 (9th Cir. 1997) ......................................................................................... 4
McAdory v. M.N.S. & Assocs.,
 No. 3:17-cv-00777-HZ, 2018 U.S. Dist. LEXIS 163010 (D. Or. Sep. 23, 2018) ......... 12
Noel v. Hall,
  568 F.3d 743 (9th Cir. 2009) ......................................................................................... 12
                                                              v
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
           Case 3:15-cv-01857-SI                  Document 340              Filed 08/14/19            Page 6 of 35




Parker v. Columbia Pictures Indus.,
  204 F.3d 326 (2d Cir. 2000) ............................................................................................ 5
Reed v. Columbia St. Mary’s Hospital,
  915 F.3d 473 (7th Cir. 2019) ........................................................................................... 3
Robinson v. Twin Falls Highway Dist.,
  233 F.R.D. 670 (D. Idaho 2006) ...................................................................................... 3
Sadid v. Vailas,
  943 F. Supp. 2d 1125 (D. Idaho 2013) ............................................................................ 5
Shea v. Louisiana,
  470 U.S. 51 (1985) ........................................................................................................... 9
Texaco, Inc. v. Ponsoldt,
  939 F.2d 794 (9th Cir. 1991) ......................................................................................... 12
Trim Fit, LLC v. Dickey,
  607 F.3d 528 (8th Cir. 2010) ........................................................................................... 5
United States v. Amwest Surety Ins. Co.,
 54 F.3d 601 (9th Cir. 1995) ............................................................................................. 7
Wood v. Milyard,
 566 U.S. 463 (2012) ......................................................................................................... 7
Zenith Radio Corp. v. Hazeltine Research, Inc.,
  401 U.S. 321 (1971) ..................................................................................................... 3, 4
Statutes
47 U.S.C. § 402(a) ............................................................................................................. 25
Other Authorities
5 Fed. Prac. & Proc. Civ. § 1278 (3rd ed.) .......................................................................... 1
Rules
Fed. R. Civ. P. 15................................................................................................................. 1
Fed. R. Civ. P. 54................................................................................................................. 9




                                                                 vi
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
          Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 7 of 35




         ViSalus waived its consent defense by failing to raise it in its answer. Moreover,

because it never raised its consent defense before or during trial, Rule 15(b) does not

permit ViSalus to amend its answer to add a consent defense at this stage. And what’s

more, ViSalus cannot meet Rule 16’s “good cause” requirement because ViSalus was not

diligent in petitioning the FCC for a retroactive waiver, and instead waited over two years

before filing its petition. Because ViSalus “was not diligent, the inquiry should end.”

Johnson v. Mammoth Recreations, 975 F.2d 604, 609 (9th Cir. 1992).

         If the Court wants to give ViSalus the opportunity to present a consent defense

anyway, there is no need for the Court to set aside the jury’s verdict and hold a new trial

for the calls made after October 7, 2015. Uncontradicted evidence already in the record

demonstrates that the jury’s verdict includes at least 123,758 calls made after October 7,

2015, to which the FCC waiver cannot possibly apply. The Court can enter judgment for

those calls based on the jury’s verdict, without any further proceedings.

         Finally, there is no need to set aside the jury’s verdict on any of the remaining

calls either. Depending on what supposed evidence of consent ViSalus has, the FCC’s

retroactive waiver might have no effect whatsoever on the jury’s verdict, or the Court and

the parties may be able to resolve its effect on summary judgment or by stipulation. And

if an additional trial is needed, that trial can likely be limited to ViSalus’ consent defense.

I.       Because ViSalus waived its prior express consent defense, the Court should
         promptly enter judgment in favor of the class for all 1,850,440 violative calls.

         ViSalus has waived any chance it had to assert prior express consent as a defense

to the TCPA claims of any class member, both as a matter of procedure and of its

litigation conduct.
                                                          1
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
             Case 3:15-cv-01857-SI           Document 340           Filed 08/14/19   Page 8 of 35




         A.       ViSalus cannot amend its answer to add a consent defense under Rule
                  15, because Rule 15 does not permit amendment to add a defense a
                  party never raised at trial.

         It is axiomatic that affirmative defenses not pleaded in an answer are waived. See

5 Fed. Prac. & Proc. Civ. § 1278 (3rd ed.) (“It is a frequently stated proposition of

virtually universal acceptance by the federal courts that a failure to plead an affirmative

defense as required by Federal Rule 8(c) results in the waiver of that defense and its

exclusion from the case.”). Here, ViSalus omitted any mention of prior express consent

from its answers to both the original and amended complaints, thus waiving the defense.

Dkts. 18, 40.

         The Ninth Circuit has held that a party’s belated attempt to raise a defense (usually

at summary judgment) can be construed as a motion to amend the pleadings under Fed.

R. Civ. P. 15. Desertrain v. City of Los Angeles, 754 F.3d 1147, 1154 (9th Cir. 2014).

But Rule 15 does not contemplate amendments to pleadings after trial to add new claims

or defenses that were not presented to the jury, as ViSalus would require here.

         Rule 15(b) governs “amendments during and after trial.”               1
                                                                                   Rule 15(b)(1) provides

that “[i]f, at trial, a party objects that evidence is not within the issues raised in the

pleadings, the court may permit the pleadings to be amended” (emphasis added). Rule

15(b)(2) provides that if “an issue not raised by the pleadings is tried by the parties’

express or implied consent”—i.e., is raised at trial despite the fact that it was not found in

the pleadings—“it must be treated in all respects as if it was raised in the pleadings.”

Neither provision permits the pleadings to be amended post-trial to add a defense that


         1
             Rule 15(a)governs “amendments before trial.”
                                                          2
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
          Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 9 of 35




was not raised during trial in the first place, based on evidence that was not introduced at

trial (much less evidence that was not produced in discovery).

         Accordingly, the flexibility that Ninth Circuit law affords litigants does not extend

to post-trial attempts to add claims or defenses that were not actually raised at trial. See

Robinson v. Twin Falls Highway Dist., 233 F.R.D. 670, 672 (D. Idaho 2006) (“By its

terms, Rule 15(b) concerns conforming the pleadings to the evidence on unpled issues

where the evidence is presented during trial with the express or implied consent of the

parties. While the Ninth Circuit has applied Rule 15(b) to pretrial motions, it has done so

only in cases where the unpled issues have, in fact, been argued during pretrial motions.”)

(emphasis in original). The Ninth Circuit is not alone: Courts routinely reject attempts to

amend pleadings to add claims or defenses not raised until after trial. Zenith Radio Corp.

v. Hazeltine Research, Inc., 401 U.S. 321, 332-33 (1971) (trial court did not err in

deeming new defense waived when it was not raised until after trial); Reed v. Columbia

St. Mary’s Hospital, 915 F.3d 473, 479-83 (7th Cir. 2019) (concluding that the district

court’s decision to entertain an unpleaded affirmative defense at summary judgment was

an abuse of discretion because the issue had not been explored in discovery); Cornwell

Entertainment, Inc. v. Anchin, Block & Anchin, LLP, 830 F.3d 18, 27 (1st Cir. 2016)

(refusing to excuse defendant’s failure to raise affirmative defense of qualified privilege

until after trial); Dillon v. Cobra Power Corp., 560 F.3d 591, 598-99 (6th Cir. 2009)

(district court’s decision to permit litigant to amend pleading after trial to add claim not

tried was reversible error because “there is no basis in law—statute, rule, or case—for

handling an amendment in this manner”); Browning Debenture Holders’ Committee v.

                                                          3
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 10 of 35




DASA Corp., 560 F.2d 1078, 1086-87 (2d Cir. 1977) (affirming decision to deny leave to

amend complaint after trial to add new claim, in part because the claim was not tried,

with or without consent); Accord Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598

n.2 (5th Cir. 1981) (noting that “the concerns of finality in litigation become more

compelling” and likely justify denying leave to amend “after a full trial”).

         There is a further problem: As the Ninth Circuit has held, unpleaded defenses may

be raised in pre-trial motions “only if the delay does not prejudice the plaintiff.” Magana

v. Northern Mariana Islands, 107 F.3d 1436, 1446 (9th Cir. 1997); see Eminence

Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). “Eleventh hour”

assertions of a new defense cause prejudice and warrant denying leave to amend.

Kaufman v. Unum Life Ins. Co. of Am., 834 F. Supp. 2d 1186, 1192–93 (D. Nev. 2011)

(statute-of-limitations defense waived because it was raised four years into the case, well

after the close of discovery).

         Here, permitting ViSalus to raise its consent defense would be highly prejudicial.

As explained in detail below, it would require reopening discovery and, potentially, an

additional trial on consent. Both the need to engage in further discovery and to relitigate

previously tried issues have been found to be prejudicial. Zenith Radio Corp., 402 U.S.

at 331 (holding that “the prejudice” to the plaintiff “would be substantial” were the

defendant allowed to amend its answer after a bench trial to assert a statute of limitations

defense, and to grant the motion “hardly comports with the letter or spirit of Rule 15(a)”);

Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387-88 (9th Cir. 1990). Thus, even if there




                                                          4
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 11 of 35




were a way to amend the pleadings post-trial, the prejudice to Ms. Wakefield and the

class would require denying leave to amend.

         B.       ViSalus cannot meet Rule 16’s “good cause” standard, because ViSalus
                  was not diligent.

         Moreover, to amend its answer to add a consent defense, ViSalus would need to

meet the “good cause” standard of Rule 16(b). See Sadid v. Vailas, 943 F. Supp. 2d

1125, 1140 (D. Idaho 2013) (“The Court concludes that if a defendant seeks to assert new

affirmative defenses . . . after the scheduling-order deadline for amending pleadings has

passed, then Rule 16(b)'s good-cause standard applies.”); see Trim Fit, LLC v. Dickey,

607 F.3d 528, 531 (8th Cir. 2010) (attempt to amend pleading after deadline requires

good cause under Rule 16(b)(4)); Parker v. Columbia Pictures Indus., 204 F.3d 326, 340

(2d Cir. 2000) (same).

         Under controlling Ninth Circuit law, ViSalus cannot meet the “good cause”

requirement of Rule 16 unless it can show it was diligent. Johnson v. Mammoth

Recreations, 975 F.2d 604, 609 (9th Cir. 1992) (“Unlike Rule 15(a)’s liberal amendment

policy which focuses on the bad faith of the party seeking to interpose an amendment and

the prejudice to the opposing party, Rule 16(b)’s ‘good cause’ standard primarily

considers the diligence of the party seeking the amendment.”). “Although the existence

or degree of prejudice to the party opposing the modification might supply additional

reasons to deny a motion, the focus of the inquiry is upon the moving party's reasons for

seeking modification. If that party was not diligent, the inquiry should end.” Id.

         ViSalus cannot show that it was diligent, for two reasons. First, ViSalus was not

diligent in seeking a retroactive waiver. Indeed, ViSalus waited two years after the
                                                          5
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 12 of 35




FCC’s Order clarifying the prior express consent rule—and almost two years after this

case was filed—to seek the retroactive waiver in the first place. Dkt. 177-1 (ViSalus

Petition for Retroactive Waiver) (submitted September 17, 2017). ViSalus has not

provided (and will not be able to provide) any good reason for this delay. Indeed, many

companies sought (and obtained) retroactive waivers years ago. Dkt. 321-1 (FCC Order

on Retroactive Waiver), ¶3 (noting that several companies filed petitions seeking a

waiver in 2013, “immediately after the effective date” of the rule changes); id. ¶6

(discussing additional waivers).

         Moreover, ViSalus’ delay was highly prejudicial to Ms. Wakefield and the class.

Had ViSalus applied for its waiver promptly instead of waiting two years, then the FCC

likely would have issued its Order two years ago (around August 2017)—well before the

original close of fact discovery. Dkt. 87 (scheduling order) (setting the close of fact

discovery for December 6, 2017). And the parties could have taken discovery on consent

and presented this defense at trial.

          Second, ViSalus was not diligent in seeking to amend its answer to add a defense

of consent based on the retroactive waiver. Instead of bringing up the issue as soon as its

Petition was filed, ViSalus waited an additional two years (until the FCC granted the

Petition) before seeking to amend its pleadings to add this defense. ViSalus could have,

and should have, sought to amend its pleadings, provided discovery on this issue, and

presented evidence of consent (or a proffer of such evidence) at trial, to preserve the issue

in the event the Petition was later granted. Again, this was highly prejudicial to Ms.

Wakefield and the class: if ViSalus had presented this defense sooner, then Ms.

                                                          6
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 13 of 35




Wakefield could have obtained specific factual findings from the jury that would have

avoided the need for any further proceedings after the waiver was granted (for example,

Ms. Wakefield could have taken discovery from ViSalus that would have allowed her to

segregate the calls made to class members who enrolled before October 16, 2013 from

the ones who signed up after).

         C.       ViSalus relinquished its right to present a consent defense under
                  general principles of waiver.

         What’s more, the Court can find waiver here even under general waiver principles.

Waiver is the “intentional relinquishment or abandonment of a known right.” United

States v. Amwest Surety Ins. Co., 54 F.3d 601, 602 (9th Cir. 1995). “A waived claim or

defense is one that a party has knowingly and intelligently relinquished.” Wood v.

Milyard, 566 U.S. 463, 470 n.4 (2012). Waiver extinguishes the claim or defense

entirely, while a forfeiture may be excused in the right circumstances (such as through

allowing constructive amendment of a pleading). See id. at 470-71.

         ViSalus’ conduct evinces an intentional abandonment of any consent defense. In

its motion to amend (filed 10 months after ViSalus petitioned the FCC for a retroactive

waiver of its consent rules), ViSalus first contended that it had raised its defense by

denying certain allegations in the complaint, specifically that it made calls without

obtaining consent, and asserting as a defense that it complied with FCC regulations. Dkt.

133, at 2-3 & n.3. While ViSalus’ position was legally incorrect, see Gilmore v. Liberty

Life Assur. Co. of Boston, No. 13-cv-178-PJH, 2013 WL 12147724, at *1 (N.D. Cal. Apr.

19, 2013) (“denials of liability” are “not proper affirmative defenses”), ViSalus’

statements were equally true of its answer to both TCPA claims alleged by Wakefield.
                                                          7
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 14 of 35




See Dkt. 40, ¶¶ 4, 47. Yet ViSalus made the apparently strategic decision to assert

consent as a full defense only to Ms. Wakefield’s now-dismissed claim under the TCPA’s

Do-Not-Call regulations. Dkt. 133. In other words, ViSalus contended that its Answer

should be understood to preserve its ability to assert consent as a defense, but when asked

by the Court to more specifically assert the defense, ViSalus explicitly represented that it

would present evidence of consent with respect to the Robocall Class only as a defense to

enhanced damages. Dkt. 145. And ViSalus plainly understood that it could amend to

preserve the defense in light of potential future developments, as it represented that it

wished to assert the defense as to an uncertified class in the event the Court’s class-

certification order was reversed on appeal. Dkt. 133, at 4 n.4. This course of conduct can

only be understood as an intentional waiver of the defense of prior express consent to the

extant class claims in this case.

         D.       ViSalus’ arguments that its waiver should be excused lack merit.

         ViSalus pushes back against its obvious waiver of a consent defense by arguing

(1) that the defense was previously unavailable, and it cannot be deemed to have waived

an unavailable argument, and (2) its intentional abandonment of the defense is immaterial

because it occurred “in a different context.” ViSalus Reply, 21 n.45. But in these

circumstances, with its FCC petition pending, ViSalus at least was under a duty to

preserve the defense, and ViSalus is simply wrong that the context of its filing and

withdrawal of the motion to amend render that filing immaterial.

         First, as the Supreme Court has noted, the general presumption that judicial

decisions apply retroactively (a presumption that is material only when the decision


                                                          8
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
          Case 3:15-cv-01857-SI             Document 340           Filed 08/14/19   Page 15 of 35




effects a change in the law) is “subject, of course, to established principles of waiver,

harmless error, and the like.” Shea v. Louisiana, 470 U.S. 51, 58 n.4 (1985) (emphasis

added). Similar principles should apply here, where, as with a new judicial decision, a

supposed change in law is operative. In other words, it is not simply enough to watch

and wait until the law changes; litigants must preserve arguments related to reasonably

foreseeable changes in law. See, e.g., Hernandez v. Cowan, 200 F.3d 995, 997 (7th Cir.

2000) (argument waived despite change in law because failure to preserve argument,

even though argument was foreclosed during litigation in district court, was

“inexplicable” given “more than merely theoretical” possibility that change in law would

occur).

         Here, ViSalus’ Petition to the FCC for a retroactive waiver was pending for two

years before ViSalus sought to rely on the retroactive waiver in its motion to decertify.

Similar petitions already had been granted by the FCC (indeed, the entire basis for

ViSalus’ Petition to the FCC was that it was similarly situated to these other entities).

ViSalus easily could have amended its answer to preserve the defense should its Petition

ultimately be granted. Indeed, in the withdrawn motion to amend, ViSalus sought to

assert the defense of prior express consent as against a Do-Not-Call Class that was not

certified specifically to preserve the defense in case the Court’s certification order was

vacated on appeal. Dkt. 133, at 4 n.4. Instead, ViSalus made explicit that it intended to




                                                          9
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 16 of 35




present evidence of consent with respect to the class claim only to demonstrate that its

violations of the TCPA were not willful. Dkt. 145. 2

         ViSalus attempts to handwave its explicit strategic decision not to amend its

pleadings in a footnote, contending that the issue arose “in a different context.” But, in

fact, the context demonstrates that ViSalus made a strategic choice regarding its defense

to the Robocall Class claim. ViSalus explicitly preserved the defense with respect to one

claim and not another, despite knowing that the FCC was still considering its Petition for

a retroactive waiver and with the understanding that it could preserve the defense in case

the Petition was granted.

                                                      * * *

         In sum, it is clear that ViSalus waived the defense of prior express consent by not

including it within its Answer or ever seeking to constructively amend its pleadings at

any time pre-trial. Its belated, post-trial attempt to assert the defense cannot undo that

decision, because the federal rules provide no mechanism to amend pleadings post-trial to

add new issues that have never been part of the case. And ViSalus’ waiver should not be

excused because ViSalus passed up an opportunity to preserve the defense despite the

“change in law” it now presses was reasonably foreseeable.




2
        Also available to ViSalus was the argument that the FCC’s order on consent was
not entitled to deference, as the petitioners in PDR Network, LLC v. Carlton & Harris
Chiropractic, Inc., 139 S. Ct. 2051 (2019) successfully argued. The petition for certiorari
in that case was filed in June 2018, before ViSalus moved to amend, and the Supreme
Court called for a response on August 1, 2018, well before trial.
                                                          10
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 17 of 35




II.      The Court should enter judgment against ViSalus for the 123,758 calls made
         after October 7, 2015, to which the FCC waiver cannot possibly apply,
         because there is no just reason to delay entering judgment on these calls.

         If the Court wants to consider evidence that ViSalus had consent under the pre-

2013 standard despite ViSalus’ waiver of this defense, the Court need not set aside the

jury’s verdict. Instead, the Court should enter partial judgment for those calls that were

made after October 7, 2015, to which the retroactive waiver cannot possibly apply. And

as to the remaining calls, the Court should hold further proceedings on consent before

deciding how to proceed, as explained in Section III below.

         A.       The Court may enter partial judgment as to a subset of the claims at
                  issue, if there is no just reason to delay entering judgment on those
                  claims.

         Under Rule 54(b), the Court may enter partial final judgment “as to one or more,

but fewer than all, claims” if the Court “expressly determines that there is no just reason

for delay.” Fed. R. Civ. P. 54; see Krakauer v. Dish Network, L.L.C., No. 1:14-cv-333,

2018 U.S. Dist. LEXIS 23946, at *9 (M.D.N.C. Jan. 25, 2018) (concluding that

“judgment should be entered” with respect to some, but fewer than all, phone calls

covered by class verdict). Rule 54(b) was adopted “specifically to avoid the possible

injustice of delaying judgment on a distinctly separate claim pending adjudication of the

entire case.” Gelboim v. Bank of Am. Corp., 135 S. Ct. 897, 902 (2015) (internal

quotations, quotation marks, and punctuation omitted).

          “Ninth Circuit cases make clear that claims certified for appeal under Rule 54(b)

do not need to be separate and independent from the remaining claims, so long as

resolving the claims would streamline the ensuing litigation.” McAdory v. M.N.S. &


                                                          11
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 18 of 35




Assocs., No. 3:17-cv-00777-HZ, 2018 U.S. Dist. LEXIS 163010, at *7-8 (D. Or. Sep. 23,

2018). “Rule 54(b) certification is proper if it will aid expeditious decision of the case.”

Texaco, Inc. v. Ponsoldt, 939 F.2d 794, 797 (9th Cir. 1991); see Noel v. Hall, 568 F.3d

743, 747 (9th Cir. 2009) (concluding that the requirements of Rule 54(b) were met

because resolving the claims would streamline the ensuing litigation).

         B.       Because the FCC’s retroactive waiver cannot possibly apply to at least
                  123,758 calls made after October 7, 2015, there is no just reason to
                  delay entering judgment on these calls.

         The jury found that ViSalus made 1,850,436 calls to absent class members that

violated the TCPA. Dkt. 282, 2 (jury verdict). ViSalus started making calls using the

POM Machine in October 2014 and did not stop until at least January 2016. Trial Exhibit

31 (POM Campaign Tracker), Trial Exhibit 32 (ASR Campaign Tracker) (identifying

dates of ViSalus marketing campaigns to class members).

         The FCC’s retroactive waiver, however, only purports to apply “to calls made on

or before October 7, 2015.” Dkt. 321-1 (FCC Order on waiver), ¶11 (emphasis added).

“After October 7, 2015, [ViSalus] should have been in full compliance with the

Commission’s rules for each subject call.” Id. Accordingly, the retroactive waiver

cannot possibly provide an affirmative defense to ViSalus’ TCPA violations committed

after that date.

         Undisputed evidence demonstrates that ViSalus made at least 123,758 of the calls

that the jury found to violate the TCPA after October 7, 2015. Because the jury’s verdict

establishes that these 123,758 calls were violations, and because the FCC’s retroactive




                                                          12
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 19 of 35




waiver does not apply to these calls, there is no just reason to delay entering judgment for

these 123,758 calls.

         We first briefly summarize the evidence that Ms. Wakefield presented at trial, on

which the jury’s verdict is based. We then demonstrate that ViSalus made at least

123,758 of the calls the jury found to be TCPA violations after October 7, 2015.

                  1.       The jury’s verdict was based on ViSalus contact lists showing
                           how many calls ViSalus made using the POM Machine and what
                           outcome the POM Machine assigned to each call.

         At trial, Ms. Wakefield proved that ViSalus violated the TCPA 1,850,436 times

using information in contact lists that ViSalus used to conduct marketing campaigns. The

contact lists identify (a) each call the POM Machine made to class members and (b) the

“disposition code” the POM Machine automatically assigned to the call to keep a record

of the outcome of the call. Trial Exhibit 36, shown below, summarizes this information:




                                                          13
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 20 of 35




                                                          14
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 21 of 35




The summary shows the outcomes of each telemarketing call ViSalus made to class

members using the POM machine. It separately lists “Winback” calls and calls made

during other kinds of marketing campaigns. It identifies (in blue highlight) the calls

whose disposition code indicates no prerecorded voice played. And it identifies how

                                                          15
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 22 of 35




many of the calls were made to numbers associated with a business. See Trial Exhibit

36a. Trial Exhibit 36a (as well as the contact lists it summarizes) were received in

evidence. Trial Transcript, 309:14-1 (Trial Exhibit 38); 400:1-4 (Trial Exhibit 36a).

         Based on the evidence summarized in Trial Exhibit 36a—as well as ViSalus

documents and testimony from ViSalus witnesses authenticating and explaining it—Ms.

Wakefield argued that ViSalus made 1,927,928 telemarketing calls that went through,

played a recorded voice, and therefore violated the TCPA. Trial Transcript, 502:3-5

(closing argument). ViSalus argued that none of the calls were TCPA violations, because

the calls did not use recorded voices and because the calls did not constitute

telemarketing. See, e.g., Trial Transcript 523:18-21 (closing argument). ViSalus also

objected to counting certain calls that were included in the summary: ones to foreign

numbers, 1-800 numbers, and invalid numbers; and ones to the number 469-287-8490,

which appears in the summary several thousand times. See Trial Transcript, 431:15-

435:1 (foreign numbers); 435:2-436:24 (1-800 numbers); 436:25-438:2 (invalid

numbers); 440:7-444:24 (calls to the same number).

         The jury rejected ViSalus’ argument that none of the calls violated the TCPA. It

found that Ms. Wakefield proved that 1,850,336 of the calls she presented were TCPA

violations. Dkt. 282, 2 (jury verdict). However, the jury found that Ms. Wakefield did

not prove that the remaining 77,592 calls were TCPA violations. 3 The jury could have

reached this conclusion in one of two possible ways: (1) by crediting one or more of



        1,927,928 total calls Ms. Wakefield contended were TCPA violations minus the
         3

1,850,336 the jury actually found to be violations.
                                                          16
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 23 of 35




ViSalus’ objections to certain calls that were included in the summary; or (2) by

concluding on its own, based on the evidence presented at trial, that certain additional

disposition codes (beyond the ones Mr. Gidley identified) leave open the possibility that

no recorded voice was played on the call.              4



                  2.       The jury’s verdict necessarily includes Winback calls made to
                           numbers with U.S. area codes that were picked up by an
                           answering machine.

         Based on the evidence presented at trial and the verdict the jury returned on that

evidence, the jury necessarily found that Winback calls with an “Answer Machine”

disposition code, made to numbers with U.S. area codes, violated the TCPA.

         These calls constituted the vast majority—1,608,804 of the total 1,927,928 calls—

Ms. Wakefield argued violated the TCPA. See Trial Exhibit 36a. And given the size of

the jury’s verdict, the jury necessarily concluded that, as a general matter, such calls

violated the TCPA. The jury could not have possibly found that ViSalus violated the

TCPA 1,850,336 times otherwise.

         Moreover, the only reason the jury was given to exclude some but not all of the

calls within this group (Winback calls with “Answer Machine” disposition codes) was

ViSalus’ argument that calls with foreign, toll-free, or invalid area codes should be

excluded. There was nothing else—no distinction in the evidence about these calls and

no argument made by either party—that could possibly justify treating calls within this

group differently. Thus, the jury necessarily found that the remaining calls in this


        For example, ViSalus argued in post-trial briefing that “some disposition codes
         4

suggested that calls were not completed (e.g., ‘Desktop Error,’ ‘Invalid,’ ‘Invalid
Number,’ ‘Application Error’).” Dkt. 306 (motion to decertify), 19.
                                                           17
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 24 of 35




group—Winback calls with an “Answer Machine” disposition code made to numbers

with valid U.S. area codes—violated the TCPA.

         In sum, to reach its verdict, the jury necessarily concluded that Winback calls with

“Answer Machine” disposition codes made to numbers with U.S. area codes were TCPA

violations. Accordingly, we know the jury’s verdict includes each call counted in Trial

Exhibit 36a that meets these two criteria. See Dream Games of Ariz., Inc. v. PC Onsite,

448 F. App'x 747, 748-49 (9th Cir. 2011) (concluding that the jury “implicitly found that

[copyright] infringement commenced following registration [of the copyright in

question]” because the jury could not have reached its verdict otherwise, and affirming an

award of attorneys’ fees for willful infringement based on this implicit finding); Landes

Constr. Co. v. Royal Bank of Canada, 833 F.2d 1365, 1373 (9th Cir. 1987) (“[P]roper

respect for the role of the jury and the discretion of the trial judge favors construing

a general verdict in behalf of the prevailing party.”).

                  3.       Undisputed evidence at trial demonstrates that, after October 7,
                           2015, ViSalus made at least 123,758 Winback calls to numbers
                           with U.S. area codes that were picked up by an answering
                           machine.

         Undisputed evidence introduced at trial demonstrates that ViSalus made at least

123,758 Winback calls with “Answer Machine” disposition codes to numbers with valid

U.S. area codes after October 7, 2015.

         ViSalus maintained an internal spreadsheet called the “POM Campaign Tracker”

to track the calls it made using the POM Machine. Trial Exhibit 31 (POM Campaign

Tracker). The POM Campaign tracker—which was received in evidence at trial, see



                                                          18
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 25 of 35




Trial Transcript, 340:13-22—lists the marketing campaigns ViSalus ran using POM.                    5



And it identifies when—the start and end date and time—each campaign was running, as

shown in the excerpt below:




Trial Exhibit 31, Dec-2015 tab (irrelevant columns hidden).

         In addition to identifying when each campaign was running, “[t]he POM

Campaign Tracker spreadsheet identifies an initial spreadsheet used for a calling

campaign. For many marketing campaigns on the POM Campaign Tracker, there is a

‘refiltered’ spreadsheet that has the disposition code for the first attempted call under the

‘reason’ column, as the disposition of that initial call is the reason the individual was

placed on the refiltered list for a second call.” Trial Exhibit 37 (Gidley declaration).

Thus, the POM Campaign tracker identifies the contact lists for the calls made during

Winback campaigns that began after October 7, 2015. Trial Exhibit 31. And the contact

lists for those calls tell us (1) what number was called; and (2) what disposition codes

were assigned. 6 See Trial Exhibit 38 (contact lists).

         Here is what that information tells us:

             • ViSalus conducted 44 Winback campaigns after October 7, 2015;


         Certain additional campaigns are listed in the ASR Campaign Tracker (Trial
         5

Exhibit 32), but none of the campaigns in the ASR Campaign Tracker are from the
relevant timeframe. See Trial Exhibit 32.
       6
         The disposition codes for each campaign are set forth in the “refiltered”
spreadsheet for that campaign, as Mr. Gidley’s declaration explains. Trial Exhibit 37
(Gidley Declaration) (quoted above).
                                                          19
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 26 of 35




             • During those Winback campaigns, ViSalus made 129,485 Winback calls

                  that were assigned the disposition code “Answer Machine”; and

             • Of those, 123,758 were to numbers with valid U.S. area codes.

Declaration of Shawn Davis, ¶6.

         Thus, based on the POM Campaign Tracker and the contact lists it references, we

know that ViSalus made 123,758 Winback calls with “Answering Machine” disposition

codes after October 7, 2015. The jury found that these calls violated the TCPA. And, on

its face, the FCC’s retroactive waiver does not and cannot possibly provide an affirmative

defense for those 123,758 violations. As a result, there is no just reason why the Court

should wait to enter judgment as to those violations. The Court should enter judgment

against ViSalus for $500 for each of the 123,758 TCPA violations that ViSalus

committed after October 7, 2015, for a total of $61,879,000. See Dream Games of Ariz.,

Inc. v. PC Onsite, 448 F. App’x 747, 748-49 (9th Cir. 2011) (concluding that the jury

“implicitly found that [copyright] infringement commenced following registration [of the

copyright in question]” because the jury could not have reached its verdict otherwise, and

affirming an award of attorneys’ fees for willful infringement based on this implicit

finding).

III.     If the Court wants to give ViSalus the opportunity to present a consent
         defense for the remaining calls, the Court should hold further proceedings on
         consent—not set aside the jury’s verdict, order a new trial, or decertify the
         class.

         The FCC’s retroactive waiver is narrow: it applies only (1) to calls made before

October 7, 2015; (2) to class members who enrolled before October 16, 2013; and (3)



                                                          20
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 27 of 35




who provided some form of written consent. Despite the FCC waiver, it remains

ViSalus’ burden to demonstrate that it obtained prior express consent to call class

members. But so far, the only purported evidence of consent ViSalus has provided is a

small handful of heavily redacted enrollment forms that ViSalus says were submitted

before October 7, 2013. See Dkt. 238, Ex. 1-32, 33-35 (sample enrollment forms). These

enrollment forms may not even be for class members, much less ones who were called by

ViSalus, who are covered by the FCC waiver, and for whom the jury found ViSalus had

violated the TCPA. 7 ViSalus contends that it has additional forms, but says nothing

about the substance of those forms or whether the FCC waiver even applies to that

evidence. And Ms. Wakefield has had no opportunity whatsoever to test this evidence

through cross-examination or follow-up discovery.

         Accordingly, if the Court wants to consider ViSalus’ consent defense, it should

permit the parties to develop the record fully and then decide how to proceed based on

the fully developed record. The best way to proceed depends on what evidence ViSalus

actually has. Assuming the Court declines to find that ViSalus waived this defense, the

Court should allow the parties to develop the record before determining the appropriate

next steps.

         A.       ViSalus is unlikely to produce additional evidence of consent that
                  would warrant decertification or a new trial.

         ViSalus contends that it has some records of when its customers or promoters

enrolled and provided their phone numbers that would support its consent defense. See

        In its brief, ViSalus asserts that the samples it provided were for class members,
         7

but Mr. Gidley’s declaration does not say this (and the forms are redacted so Ms.
Wakefield cannot independently verify this). See Dkt. 282 (Gidley Decl.).
                                                          21
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 28 of 35




Gidley Decl., ¶3 (explaining that Mr. Gidley was able to identify when the promoter and

customer applications he attaches to his declaration were completed). Assuming this is

true, these records are likely to show that very few (potentially zero) class members who

were included in the jury’s verdict enrolled before October 16, 2013.

         Indeed, throughout the case, ViSalus has maintained that it was only calling

people who had not ordered from ViSalus in 90 days—not ones that had cancelled their

accounts years ago. Trial Transcript, 320:9-12 (Winbacks contacted customers who had

not ordered in 90 days); Ex. 1 (Gidley 2016 30(b)(6) deposition), 161:19-162:17

(testifying that ViSalus’ policy was “not to contact cancelled accounts.”). And according

to ViSalus’ 30(b)(6) witness, the length of an average promotorship was approximately 6

months. Trial Transcript, 278:18-21. Accordingly, the vast majority of the calls ViSalus

was making in the relevant October 2014-January 2016 timeframe would not have been

to customers and promoters who had enrolled (and subsequently ended) their relationship

with ViSalus over a year before. They would have been to people who had enrolled

within the last 6-9 months—to whom the waiver would not apply.

         And if no calls during the waiver period were made to people who enrolled before

October 16, 2013, then the waiver would have no effect whatsoever on the verdict, and

no need for the Court to take any action based on the FCC’s order. Likewise, if the

number of calls during the waiver period made to people who first signed up after

October 16, 2013 is sufficiently small, it is likely that the class would simply stipulate to

its effect on the verdict. For example, if discovery shows that the waiver order only

applies to 100 calls—or even 10,000 calls—that the jury found to violate the TCPA, the

                                                          22
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 29 of 35




class could stipulate that ViSalus had consent to place those calls and subtract them from

the jury’s verdict.

         Similarly, ViSalus admits that it has records showing whether promoters and

customers who signed up on paper were asked if they wanted to be contacted with “News

and Updates” or promotional messages on the numbers they provided to ViSalus during

enrollment, and what their response was. Dkt. 328, Exs. 1-32, 34-35 (sample enrollment

forms); ViSalus Reply, 10-12 (discussing these forms). Discovery has shown that the

vast majority of class members who enrolled before October 16, 2013 did so using a form

that asked them whether they wanted to “receive ViSalus News and Updates via Phone”

or something similar. (Only after trial did ViSalus provide supposed counterexamples—

just two of them, and they were both from 2006. See Dkt. 328, Exs. 34-35 (enrollment

forms without a checkbox). Discovery is also likely to show that many (if not most) class

members who used such a form did not check the “phone” box. And if discovery shows

this, then the impact of the FCC’s retroactive waiver largely would turn on a legal

question—whether or not providing a telephone number under those circumstances

qualifies as “prior express consent” under the FCC’s pre-2013 consent rule. That legal

question could be resolved on summary judgment, in Ms. Wakefield’s favor. See

Downing v. Papa John's USA, Inc., 945 F. Supp. 2d 675, 676 (E.D. Va. 2013)

(“Defendants cite several cases indicating that providing a cell phone number is alone

sufficient to establish consent to receive text messages. Although such legal argument

might prevail on different facts, here, it is undisputed that Defendants’ website provides a

question that specifically asks whether a customer consents to receiving promotional

                                                          23
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 30 of 35




texts. Accordingly, if Plaintiffs version of events is assumed, their decision not to elect to

receive promotional texts constituted an “instruction to the contrary” informing

Defendants not to send promotional texts.”) (underlining in original).

         Moreover, again, once that issue is resolved, the parties could likely stipulate to

the effect of the Court’s ruling on the jury’s verdict. For example, if the Court’s decision

on summary judgment establishes that ViSalus had consent to make 200,000 of the calls

to class members who enrolled before October 16, 2013, such calls could be subtracted

from the verdict. Again, in such a situation, dealing with ViSalus’ consent defense would

be manageable, and would not require a new trial.

         Finally, even if disputed issues of material fact remain (e.g. how to interpret

entries in ViSalus’ database indicating when promoters signed up), then it still likely

would not be necessary to decertify the class or set aside the verdict in its entirety.

Instead, the Court could enter judgment on those additional claims to which the waiver

could not possibly apply (e.g., the ones that ViSalus’ records show were made to

promoters who first enrolled after October 16, 2013), and for the remaining claims, the

Court could hold a short (likely one-day or even half-day) trial on just consent. Calls for

which ViSalus proves it had consent during that trial could then be subtracted from the

jury’s verdict. Once again, in such a situation, dealing with the effect of the waiver

would be manageable. And it could be decided through a separate, limited trial on a

discrete issue—without any need to set aside the jury’s verdict.

         There are other possible scenarios and possible ways to address them; the point is

that it is impossible to know what the best and most efficient way to proceed with this

                                                          24
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 31 of 35




case is until we find out what evidence of consent ViSalus actually has. Accordingly, the

Court should not set aside the jury’s verdict—or revisit class certification—until the

parties have the opportunity to take discovery on (and, if needed, file summary judgment

motions regarding) ViSalus’ consent defense. Once this process is completed, the parties

and the Court will be in a better position to decide how to move forward.

         B.       It would be manifestly unfair for the Court to consider the evidence
                  ViSalus provided so far without first giving Ms. Wakefield the chance
                  to cross-examine ViSalus on that evidence and take follow-up
                  discovery.

         Assuming the Court decides to consider ViSalus’s newly invoked defense, further

discovery is also needed because the evidence ViSalus has presented raises serious

unanswered questions that Ms. Wakefield should be allowed to cross-examine ViSalus

about and take follow up discovery on. It would be fundamentally unfair for the Court to

rely on this evidence for any purpose before giving Ms. Wakefield this opportunity.

         For example, although ViSalus asserts in its brief that the example enrollment

forms it provided were for “members of the class” (Reply 10-11), ViSalus provides no

evidence of this. Mr. Gidley’s declaration says only that they are “promotor and

customer applications completed before October 16, 2013” (Id., ¶3), and all of the

identifying information is redacted, so Ms. Wakefield cannot verify counsel’s assertion.

         As a second example, ViSalus asserts that “it is unknown whether members who

enrolled online before October 16, 2013 were presented with communication preferences,

whether they checked any communication preference boxes, or what the content of any

boxes may have contained.” Reply, 9. In support of this, ViSalus cites the following

conclusory sentence in the declaration of ViSalus employee Mr. Moreno: “given the
                                                          25
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 32 of 35




passage of time and the lack of historical records for that time period, [he] was unable to

identify whether the online enrollment forms before October 16, 2013 contained

communication preferences, such as checkboxes.” Dkt. 330 (Moreno Decl.), ¶4.

         That story is incomplete at best. Mr. Moreno’s declaration does not say what he

did to attempt to answer this question, and he had no prior knowledge of anything he is

attesting to—his declaration merely talks about what he did in response to a request from

counsel. Moreover, Mr. Gidley, who is “familiar with ViSalus’ promoter and customer

applications and the enrollment process” and “[a]s part of [his] job, [is] responsible for

being knowledgeable concerning ViSalus’ business, including its customer and promotor

onboarding process” (Gidley Decl., ¶2), is entirely silent on this point.

         In addition, Mr. Moreno’s statements are contradicted by the evidence. ViSalus

stipulated that “whether online or in print, the promotor applications are identical.” Dkt.

271-1 (stipulations). Accordingly, we can figure out what the online enrollments forms

looked like at any given time by looking at the paper enrollment form for that same time

period (which ViSalus admits “are stored in our system as part of the company’s regular

course of business,” see Dkt. 328 (Gidley Decl.), ¶3). Moreover, ViSalus has a database

that keeps track of customer and promoter communication preferences which we can use

to confirm this. (For example, if a class member enrolled online in October 2012 and

ViSalus’ database tells us that as of that date, that class member’s communication

preferences indicated that the class member wanted to receive ViSalus News and

Updates, we can infer that the online enrollment forms as of that date offered this option.)




                                                          26
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 33 of 35




         Ms. Wakefield should be given the opportunity to test the conclusory assertion of

ViSalus’ never-before-disclosed employee who has no prior knowledge of the facts he is

attesting to and whose sworn testimony conflicts with the stipulations and evidence

previously provided by ViSalus in this case.

                                                           * * *

         In sum, ViSalus’ evidence is incomplete, one-sided, and suspect, and it would be

manifestly unfair for the Court to consider it—in deciding decertification, whether to

grant a new trial, or for any other purpose—without first giving Ms. Wakefield the

opportunity to test it through cross-examination and follow-up discovery.

         C.       The Court should not decertify the class or set aside the jury’s verdict
                  based on the FCC’s retroactive waiver until and unless the waiver
                  becomes final.

         The FCC’s retroactive waiver is not yet final because Ms. Wakefield has

petitioned for reconsideration of the FCC’s Order. Ex. 2 (Petition for reconsideration);

see Council Tree Commc’ns, Inc. v. FCC, 503 F.3d 284, 287 (3d Cir. 2007); Bellsouth

Corp. v. FCC, 17 F.3d 1487, 1489 (D.C. Cir. 1989). It is not possible to say how long it

will take the Commission to resolve that petition, but the FCC has taken several months,

sometimes more than a year, to resolve similar petitions. And if that petition is denied,

then Ms. Wakefield intends to petition for review of the FCC’s determination. 47 U.S.C.

§ 402(a). Accordingly, the FCC’s Order may very well be reversed. As a result, it would

be premature to set aside the jury’s verdict (or revisit class certification) based on the

FCC’s retroactive waiver.




                                                          27
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 34 of 35




         This is a second reason why the Court should not set aside the jury’s verdict or

decertify the class at this juncture, but should instead permit the parties to take discovery

on the issue of consent: while the parties are doing this, the FCC’s retroactive waiver can

make its way through the appeal process. And if it is reversed, then the issue of consent

will not matter and the Court can enter judgment on the jury’s existing verdict.



Date: August 14, 2019                                           Respectfully submitted,

                                                                By: /s/ Simon Franzini

                                                                DOVEL & LUNER, LLP
                                                                Simon Franzini, Cal. Bar #287631*
                                                                simon@dovel.com
                                                                Gregory S. Dovel, Cal. Bar #135387*
                                                                greg@dovel.com
                                                                Jonas Jacobson, Cal. Bar #269912*
                                                                jonas@dovel.com
                                                                201 Santa Monica Blvd., Suite 600
                                                                Santa Monica, California 90401
                                                                Tel: (310) 656-7066
                                                                Fax: (310) 656-7069

                                                                EDELSON PC
                                                                Rafey S. Balabanian, ILB #6285687*
                                                                rbalabanian@edelson.com
                                                                Eve-Lynn J. Rapp, ILB #6300632*
                                                                erapp@edelson.com
                                                                Lily E. Hough, SBN #315277*
                                                                lhough@edelson.com
                                                                123 Townsend Street, Suite 100
                                                                San Francisco, California 94107
                                                                Tel: (415) 212-9300
                                                                Fax: (415) 373-9435

                                                                FORUM LAW GROUP
                                                                Scott F. Kocher, OSB #015088
                                                                Stephen J. Voorhees, OSB #150595

                                                          28
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
         Case 3:15-cv-01857-SI              Document 340           Filed 08/14/19   Page 35 of 35




                                                                811 S.W. Naito Parkway, Suite 420
                                                                Portland, Oregon 97204
                                                                Tel/Fax: (503) 445-2120

                                                                * admitted pro hac vice

                                                                Attorneys for Plaintiff Wakefield and the
                                                                Certified Class




                                                          29
Plaintiff’s sur-reply to Defendant’s supplemental brief on decertification
